DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 29, 2022 has been entered.  Claims 1-6, 12-13, 16, 19, 21, 23, 25-27, 29, 31-32, and 44-45 remain pending in the application.  Applicant’s amendments have overcome the Claim objection previously set forth in the Non-Final Office Action mailed May 27, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 12, 13, 16, 19, 25, 32, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt et al., US 5042852 (hereinafter Vitt) in view of Reynard, US 4690442.
Regarding claim 1, Vitt teaches a door exit device, comprising: 
at least one latch (14) configured to be mounted to a door panel (Fig 1), the at least one latch including a latch head (feature protruding from 14 in Fig 1) movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions), the latch head configured to (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) engage a strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
an actuator (pushbar in Fig 1) configured to convert an actuation force applied thereto into a drive force to move the latch head in response to application of the actuation force (it is known in the art for pushbar actuators to move latch heads in response to being pushed), the actuator configured to be mounted to the door panel (10); 
at least one drive (16, 20, 22) configured to operatively couple the actuator to the at least one latch (Fig 1), the at least one drive including an elongated housing (20, 22) and an elongated rod (16), the housing configured to be mounted to an exterior surface the door panel (Fig 3) and to slidably support the rod therein (Fig 3 depicts 16’ mounted inside 20, 22 in a sliding configuration in and out of the page) , the housing including a first end and a second end (Fig 1) and having a length sufficient to position the first end at the actuator and to position the second end at the at least one latch (Fig 1; col 2, lines 30-53), the rod configured to deliver the drive force from the actuator to the at least one latch, the rod including a first end configured to be coupled to the actuator and a second end configured to be coupled to the at least one latch (Fig 1; col 2, lines 22-29), the rod is configured to be slid in a longitudinal direction (Fig 1 depicts the rod sliding direction to be along the length of the housing).
Vitt does not teach the rod having an arcuate configuration in a direction transverse to the longitudinal direction, the rod including a convex face to face away from the door panel and a concave face to face toward the door panel.
Reynard teaches the rod (2) having an arcuate configuration in a direction transverse to the longitudinal direction (Fig 2, 2 is circular so curved meeting the Merriam-Webster definition of arcuate), the rod including a convex face to face away from the door panel (4) and a concave face to face toward the door panel (see Annotated excerpt Fig 3-Reynard).

    PNG
    media_image1.png
    320
    572
    media_image1.png
    Greyscale

Annotated excerpt Fig 3 - Reynard
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Reynard’s arcuate shaped rods.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with arcuate shaped rods. 
Regarding claim 2, Vitt in view of Reynard teaches the door exit device according to claim 1, wherein the housing (Vitt, 20, 22) includes a base (Vitt, 22) configured to be mounted to the exterior surface of the door panel (Vitt, Fig 3) and a cover (Vitt, 20) configured to overlie the base with the rod located between the cover and the base (Fig 3), the concave face is arranged to face the base and the convex face is arranged to face the cover (see Annotated excerpt Fig 3-Reynard).
Regarding claim 3, Vitt in view of Reynard teaches the door exit device according to claim 2, wherein the base (Vitt, 22) includes an elongated channel (Vitt, u-shaped feature marked 22 in Fig 6) extending from a first end thereof to a second end thereof (Vitt, Figs 4 and 6 depict the channel its first and second ends), the rod to be slidably supported within the channel (Vitt, Fig 3).
Regarding claim 6, Vitt in view of Reynard teaches the door exit device according to claim 2, wherein the cover (Vitt, 20) is configured to snap onto the base (Vitt, 22; 20 is mounted onto 22 using 24, 30).
Regarding claim 12, Vitt teaches a door comprising: 
a door panel (10) including a top end and a bottom end (Fig 1); and 
a surface vertical rod exit device (12) mounted to the door panel (Fig 1), the surface vertical rod exit device including: 
an upper latch (14) mounted to the door panel in proximity to the top end thereof (Fig 1), the upper latch including an upper latch head movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions), the upper latch head configured to engage an upper strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
a lower latch (14’) mounted to the door panel in proximity to the bottom end thereof (Fig 1), the lower latch including a lower latch head movable between an engaged position and a disengaged position (col 1, lines 37-46 discusses the actuated door latches which are known in the art to actuate between engaged and disengaged positions), the lower latch head configured to engage a lower strike plate in the engaged position (it is known in the art for vertical latches to engage a strike plate when in the engaged position); 
an actuator (pushbar Fig 1) mounted to the door panel between the upper latch and the lower latch (Fig 1), the actuator being operative to move the upper latch head and the lower latch head in response to an actuation force being applied to the actuator (it is known in the art for pushbar actuators to move latch heads in response to being pushed), the actuator configured to convert the actuation force into a first drive force and a second drive force (it is known in the art for pushbar actuators to convert their actuation force into latch drive forces); 
a first drive (16, upper 20,22) coupling the actuator to the upper latch (14; Fig 1), the first drive including a first housing (upper 20,22) and a first rod (16) movably housed within the first housing (col 2, lines 22-29 discusses 16 being visible with no cover being depicted), the first housing mounted to an exterior surface of the door panel and extending from the actuator to the upper latch (Fig 1), the first rod coupling the actuator to the upper latch (Fig 1) and configured to transmit the first drive force from the actuator to the upper latch (col 2, lines 22-29), the first rod being movable in a longitudinal direction (Fig 1 depicts the rod sliding direction to be along the length of the housing); and 
a second drive (16’, lower 20,22) coupling the actuator to the lower latch (14’; Fig 1), the second drive including a second housing (lower 20,22) and a second rod (16’) movably housed within the second housing (col 2, lines 22-29), the second housing mounted to the exterior surface of the door panel and extending from the actuator to the lower latch (Fig 1), the second rod coupling the actuator to the lower latch (Fig 1) and configured to transmit the second drive force from the actuator to the lower latch (col 2, lines 22-29), the second rod being movable in a longitudinal direction (Fig 1 depicts the rod sliding direction to be along the length of the housing), 
Vitt does not teach the first rod having an arcuate configuration in a direction transverse to the longitudinal direction, the first rod including a convex face facing in a direction away from the exterior surface of the door panel and a concave face facing in a direction toward the exterior surface of the door panel, the second rod having an arcuate configuration in a direction transverse to the longitudinal direction, the second rod including a convex face facing in a direction away from the exterior surface of the door panel and a concave face facing in a direction toward the exterior surface of the door panel.
Reynard teaches the rod (2) having an arcuate configuration in a direction transverse to the longitudinal direction (Fig 2, 2 is circular so curved meeting the Merriam-Webster definition of arcuate), the rod including a convex face to face away from the door panel (4) and a concave face to face toward the door panel (see Annotated excerpt Fig 3-Reynard) such that Reynard teaches the first rod having an arcuate configuration in a direction transverse to the longitudinal direction, the first rod including a convex face facing in a direction away from the exterior surface of the door panel and a concave face facing in a direction toward the exterior surface of the door panel, the second rod having an arcuate configuration in a direction transverse to the longitudinal direction, the second rod including a convex face facing in a direction away from the exterior surface of the door panel and a concave face facing in a direction toward the exterior surface of the door panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Reynard’s arcuate shaped rods.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with arcuate shaped rods. 
Regarding claim 13, Vitt in view of Reynard teaches the door according to claim 12, wherein the first housing (Vitt, upper 20,22) includes a first channel (Vitt, u-shaped feature marked 22 in Fig 6), the first rod (Vitt, 16) being slidable along the first channel in response to application of the actuation force (Vitt, Figs 1,3), wherein the first housing includes a first cover (Vitt, 20) overlying the first channel and the first rod (Vitt, Figs 1,3), the first rod being slidably supported between the first channel and the first cover (Vitt, Fig 3).
Regarding claim 16, Vitt in view of Reynard teaches the door according to claim 13, wherein the second housing (Vitt, lower 20,22) includes a second channel (Vitt, u-shaped feature marked 22 in Fig 6), the second rod (Vitt, 16’) being slidable along the second channel in response to application of the actuation force (Vitt, Figs 1,3), wherein the second housing includes a second cover (Vitt, 20) overlying the second channel and the second rod (Vitt, Figs 1,3), the second rod being slidably supported between the second channel and the second cover (Vitt, Fig 3).
Regarding claim 19, Vitt in view of Reynard teaches the door according to claim 12, wherein each of the first and second rods (Vitt, 16,16’) is slidable in the longitudinal direction (Fig 1 depicts rod movement would be lengthwise up or down the door).
Regarding claim 25, Vitt teaches a surface vertical rod kit for a door surface vertical rod exit device which includes an actuator (pushbar in Fig 1) and at least one latch (14), the surface vertical rod kit comprising: 
an elongated base (22) configured to be mounted to an exterior surface of a door panel ()10; Fig 3), the elongated base having a length sufficient to extend from a location of the door panel at or in close proximity to the actuator to a location of the door panel at or in close proximity to the at least one latch (Figs 1,3); 
an elongated rod (16) having a non-circular cross-sectional shape (Fig 3) configured to be slidably supported by the base in a longitudinal direction (Figs 1,3), the rod configured to transmit at least a portion of an actuation force from the actuator to the at least one latch (Fig 1; col 2, lines 22-29); and 
a cover (20) configured to enclose the base with the rod located therebetween (Fig 3).
Vitt does not teach the cover configured to compress the rod against the base.
Reynard teaches the cover (30) configured to compress the rod (2) against the base (20; Fig 3 depicts the cover pressing the rod into the base meeting the Merriam-Webster definition of compress).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Reynard’s cover and rod configuration.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with rods compressed by their cover. 
Regarding claim 32, Vitt in view of Reynard teaches the surface vertical rod kit according to claim 25, wherein the cover (Vitt, 20) is configured to snap onto the base (Vitt, 22; 20 is mounted onto 22 using 24, 30).
Regarding claim 44, Vitt in view of Reynard teaches the door exit device of claim 2, wherein the rod is configured to be compressed between the base and the cover.  
Vitt does not teach the rod is configured to be compressed between the base and the cover.
Reynard teaches the rod (2) is configured to be compressed between the base (20) and the cover (30; Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt’s apparatus with Reynard’s cover and rod configuration.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with rods compressed by their cover.
Claims 4, 5, 29, 31, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852, in view of Reynard, US 4960442,as applied to claims 2 and 25 above, and further in view of Hoermann, EP 0916791.
Regarding claim 4, Vitt in view of Reynard teaches the door exit device according to claim 2 wherein the housing (Vitt, 20; 22) includes the convex face of the rod (see Annotated excerpt Fig 3–Reynard) and the cover (Vitt, 20).
Vitt in view of Reynard does not teach wherein the housing includes a slide layer located between the convex face of the rod and the cover to reduce friction therebetween.
Hoermann teaches wherein the housing (10) includes a slide layer (18) located between the rod (12) and the cover (16) to reduce friction therebetween [Abstract] such that Hoermann teaches wherein the housing includes a slide layer between the convex face of the road and the cover to reduce friction therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt in view of Reynard’s apparatus with Hoermann’s friction reducing layer.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with friction reducing structures to facilitate device operation.
Regarding claim 5, Vitt in view of Reynard and Hoermann teaches the door exit device according to claim 4, wherein the slide layer (Hoermann, 18) is attached to the cover (Hoermann, Fig 1).
Regarding claim 29, Vitt in view of Reynard teaches the surface vertical rod kits according to claim 25.
Vitt in view of Reynard does not teach further comprising a slide layer configured to be located between the rod and the cover to reduce friction therebetween.
Hoermann teaches further comprising a slide layer (18) configured to be located between the rod (12) and the cover (16) to reduce friction therebetween [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt in view of Reynard’s apparatus with Hoermann’s friction reducing layer.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with friction reducing structures to facilitate device operation.
Regarding claim 31, Vitt in view of Reynard and Hoermann teaches the door exit device according to claim 29, wherein the slide layer (Hoermann, 18) is attached to the cover (Hoermann, Fig 1).
Regarding claim 45, Vitt in view of Reynard teaches the door according to claim 12.
Vitt in view of Reynard does not teach wherein each of the first and second drives includes at least one slide layer located between the rod and the housing to reduce friction therebetween.  
Hoermann teaches a slide layer (18) configured to be located between the rod (12) and the housing (16) to reduce friction therebetween [Abstract] such that Hoermann teaches wherein each of the first and second drives includes at least one slide layer located between the rod and the housing to reduce friction therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt in view of Reynard’s apparatus with Hoermann’s friction reducing layer.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with friction reducing structures to facilitate device operation.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852, in view of Reynard, US 4960442, as applied to claim 12 above, and further in view of Lin, US 20170081882.
Regarding claim 21, Vitt in view of Reynard teaches the door according to claim 12. 
Vitt in view of Reynard does not teach wherein the door panel includes at least one elongated channel, each of the first drive and the second drive being located within the at least one elongated channel.
Lin teaches wherein the door panel (80) includes at least one elongated channel (10), each of the first drive and the second drive (65) being located within the at least one elongated channel (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt in view of Reynard’s apparatus to mount in Lin’s elongated channel.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with different rod mounting location.
Regarding claim 23, Vitt in view of Reynard and Lin teaches the door according to claim 21, wherein each of the first drive and the second drive (Lin, 65) is positioned flush with or recessed below an outermost surface of the door panel (Lin, Fig 2).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vitt, US 5042852, in view of Reynard, US 4960442, as applied to claim 25 above, and further in view of FR 1282044 (hereinafter FR2044).
Regarding claim 26, Vitt in view of Reynard teaches the surface vertical rod kit according to claim 25, wherein the rod (Vitt, 16) includes opposing first and second edges (Vitt, left and right sides of 16; Fig 3) configured to extend in the longitudinal direction when supported by the base (Vitt, 22; Figs 1,3).
Vitt in view of Reynard does not teach the rod having a thickness and a width from the first edge to the second edge, the width being greater than the thickness.
FR2044 teaches the rod (3) having a thickness and a width from the first edge to the second edge (Fig 2), the width being greater than the thickness (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Vitt in view of Reynard’s apparatus to have FR2044’s shaped rod.  One of ordinary skill in the art would have found the prior art included each element claimed and, although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and recognized that the results of the combination were predictable, a fully functioning door exit device with different rod configuration.
Regarding claim 27, Vitt in view of Reynard and FR2044 teaches the surface vertical rod kit according to claim 26, wherein the rod (FR2044, 3) has an arcuate configuration extending in a direction from the first edge to the second edge (FR2044, Figs 1,2).
Response to Arguments
Applicant’s arguments, filed August 29, 2022, with respect to the rejections of independent claims 1, 12, and 25 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Reynard, US 4690442.
Regarding claim 1, new grounds of rejection were made using Vitt, US 5042852, in view of Reynard, US 4690442.  Reynard teaches an elongated rod having an arcuate configuration including a convex face facing away from the door panel and a concave face facing towards the door panel.  
Regarding claim 12, new grounds of rejection were made using Vitt, US 5042852, in view of Reynard, US 4690442.  Reynard teaches elongated rods having an arcuate configuration including a convex face facing away from the door panel and a concave face facing towards the door panel.  
Regarding claim 25, new grounds of rejection were made using Vitt, US 5042852, in view of Reynard, US 4690442.  Reynard teaches a cover configured to compress a rod against its base.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675